Citation Nr: 1647263	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine condition.  


REPRESENTATION

Veteran represented by:  National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for a cervical spine condition.  

The issue was previously remanded by the Board in September 2013 for additional development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a cervical spine condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by his service-connected low back condition.


CONCLUSION OF LAW

Service connection for the Veteran's cervical spine condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied in multiple letters, including those from July 2008, December 2011 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Facts and analysis

The Veteran is seeking entitlement to service connection for a cervical spine condition.  He asserts that he developed symptoms of neck pain after an injury incurred during active duty service.  See e.g., August 2014 VA examination.  Alternatively, the Veteran contends that his cervical spine condition is secondary to his low back condition.  See undated Veteran's statement, dated as January 28, 2008 in VBMS.  

The Veteran has a current diagnosis of a cervical strain.  See August 2014 VA examination.  The Veteran's service treatment records (STRs) document the existence of an in-service injury, as it was noted on his 1973 exit examination that the Veteran had back pain periodically since 1969 following the Veteran jumping into a ditch in Vietnam, with no evidence of acute injury noted.  Additionally, the Veteran is service-connected for a low back condition.  Thus, the remaining question is whether there is an etiological link between the Veteran's active duty and/or his low back condition and his cervical spine condition.  

The Veteran's STRs do not show any in-service complaints, treatment or diagnosis of a cervical spine condition.  Significantly, the Veteran's September 1973 exit examination indicated a normal clinical evaluation of the neck, spine and other musculoskeletal.  Although periodic back pain was noted since 1969, there was no report or indication of any neck pain.  

Post-service VA treatment records show complaints and treatment of neck pain beginning in July 2009.  See e.g., VA treatment record dated July 8, 2009.  VA treatment records do not contain any etiological opinions regarding the cervical spine disability.  

The Veteran was afforded a VA examination in April 2008.  The VA examiner provided a negative nexus opinion on a direct basis.  He rationalized that there was no documentation of any cervical spine injury in-service and that there was no history of treatment for a cervical spine condition.  

A December 2009 private treating physician provided positive evidence which stated that the cervical spine condition "may be" casually related to the 1969 foxhole injury.  

The Veteran was afforded a VA examination in June 2012.  The VA examiner provided a negative nexus opinion on a secondary basis.  He rationalized that the Veteran had no neck injury reported during his back injury reported after jumping in the foxhole in 1992.  He stated that neck stenosis is not related to his lumbar spine problem.  

In a September 2013 Board remand, the Board found the June 2012 VA opinion was inadequate as it pertained to matter of secondary service connection.  Particularly, the June 2012 opinion did not address whether the Veteran's service-connected low back condition had aggravated the Veteran's cervical spine condition.  As such, a new VA medical opinion was requested to address secondary service connection.  

In August 2014, the June 2012 VA examiner provided another VA examination and opinion.  A positive nexus opinion on a direct basis was provided.  The examiner rationalized that the Veteran was treated for neck pains in the service and had ongoing neck pains at present.  

The Board notes the VA examiner incorrectly referenced a "1992" foxhole injury in both of his 2012 and 2014 reports, (rather than the 1969 injury discussed above) but it appears to be a typographical error.

Thereafter, the AOJ requested an additional medical opinion as the VA examiner had not addressed secondary service connection in the August 2014 VA opinions as requested in the September 2013 Board Remand.  Additionally, the positive nexus opinion on a direct basis created conflict with the VA examiner's prior opinion from June 2012.  Clarification was requested.  See Compensation and pension exam inquiry requested September 2, 2014.  

In September 2014, the June 2012 VA examiner provided another opinion.  He provided a negative nexus opinion on a direct basis.  For the direct nexus opinion, the examiner rationalized that there were no complaints or evidence of a cervical spine condition in the STRs until many years, approximately 30, after military discharge in 2009.  For the secondary nexus opinion, a baseline level of severity of the cervical spine condition could not be established based on the medical evidence.  The examiner reiterated that there were no complaints or evidence of a cervical spine condition in the STRs and no evidence of a condition for approximately 30 years post-service.  Regardless of an established baseline, the condition was not at least as likely as not aggravated beyond its natural progression by his low back condition.  The VA examiner stated he could find "no clear evidence" in the medical records reviewed nor in the medical literature to support the claim.  

In light of the conflicting medical opinions, the Board requested a VA orthopedics/spine specialist's opinion in March 2016 to determine whether the cervical spine condition was etiologically related to service or his low back condition and/or associated manifestations.   

The VA orthopedics/spine specialist provided a negative nexus on a direct and secondary basis in April 2016.  For the direct opinion, the examiner rationalized that upon a review of the Veteran's medical history from service, there was no documentation of a cervical spine injury or pain.  The Veteran did report back pain on his exit examination in 1973 but the notes indicated it was low back pain.  Also, there was no documentation of neck pain until years later.  Per the private record, the physician had been treating the Veteran for back issues since 2000.  On imaging, he could see no sequela of old trauma.  The Veteran's current neck disability of the cervical spine was not the result of his military service, to include the foxhole injury in 1969.  For the secondary opinion, the examiner rationalized that the current cervical spine disability was not caused or made permanently worse by the Veteran's low back disability.  On review of literature, no data supports a low back disability causing a cervical spine disability.  It was explained that the two conditions are anatomically separated. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's cervical spine condition onset in service or are otherwise related to his period of service and/or secondary to his service-connected low back condition.   

The Board finds the VA specialist's negative nexus opinion from 2016 on a direct and secondary basis to be highly probative, as it was based on a thorough review of the Veterans medical records, evaluation of the Veteran, and cites to relevant medical principles.  

The Board notes the file contains conflicting opinions in regard to the question of whether the Veteran's cervical spine condition is related to service on a direct basis.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As summarized above, positive nexus opinions were provided on a direct basis by a private physician in December 2009 and a VA examiner in August 2014.  While supportive of the claim, the positive nexus opinion from December 2009 stated that the Veteran's neck condition "may be" casually related to his in-service injury.  The Board finds this opinion speculative in nature and does not include a well-reasoned rationale.  It does not provide the degree of certainty required for persuasive nexus evidence in this case.  Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection.  See 38 C.F.R. § 3.102 (2015); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  For the positive nexus opinion on a direct basis in August 2014, the Board finds it significant that the same VA examiner provided a negative nexus opinion on a direct basis in September 2014 after clarification was requested by the AOJ.  The September 2014 VA opinion contained a complete review of the record and a well-reasoned rationale.  In contrast, in the August 2014 positive opinion, the examiner relied on the fact that the Veteran was treated for neck pains in-service; however, the VA examiner did not indicate any actual treatment for the Veteran's neck pain in-service and the record does not contain such documentation.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Here, it appears the positive opinion was based on the existence of in-service neck treatment, which has not been established by the STRs.  As such, the Board applies low probative weight to the positive medical evidence of record which supports a nexus on a direct basis.  

The Board has considered the lay statements of the Veteran asserting his service-connected low back condition or active duty service caused his cervical spine condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between a cervical spine condition and a low back condition and/or an in-service injury is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a cervical spine condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine condition is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


